

EXHIBIT 10.8


JOINT VENTURE OPERATING AGREEMENT
 
THIS AGREEMENT (this "Agreement") is made as of April 8, ,2004, by and between
MICHAEL BAKER, JR., INC. ("Baker"), a Pennsylvania corporation, STANLEY
CONSULTANTS, INC. ("Stanley"), an Iowa corporation, HILL INTERNATIONAL, INC.
("Hill"), a Delaware corporation and Stanley Baker Hill, LLC (the "Company"), a
Delaware limited liability company. Baker, Stanley and Hill are hereinafter
sometimes collectively referred to "Members" and individually as a "Member".


 
WITNESSETH
 
WHEREAS, each of the Members is in the business, inter alia, providing
construction management and service contract performance management; and
 
WHEREAS, the US ARMY CORPS OF ENGINEERS TRANSATLANTIC PROGRAM CENTER ("U.S.
Corps") has issued a Solicitation, Offer and Award ("Offer") for a third party,
to be appointed as an independent contractor by U.S. Corps, to provide various
architect-engineer services in Iraq, specifically IDIQ Contract for Construction
Management and General A/E Services for Facilities in Iraq, solicitation number
W912ER-04-R-0008 (the "Contract"); and
 
WHEREAS, the Members have formed the Company for the purpose of providing
services to the U.S. Corps under the Contract; and
 
WHEREAS, the Members have entered into a Limited Liability Company Agreement,
dated as of April 8,, 2004 (the "Limited Liability Company Agreement") with
respect to the Company; and
 
WHEREAS, the Members have caused to be filed with the Delaware Secretary of
State an Amended and Restated Certificate of Formation, dated February 18,2004
(the "Certificate").
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and agreements contained herein, and intending to be legal bound Baker, Stanley,
Hill and the Company hereby agree as follows:
 
ARTICLE I
 
ORGANIZATION
 
1.1  Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below, except as otherwise specified or as the context
may otherwise require:
 
"Affiliates" shall mean any person which directly or indirectly through one or
more intermediaries controls, is controlled by, or is under common control with
a Member.



 
 

--------------------------------------------------------------------------------

 


"Board of Directors" shall mean the Board of Directors of the Company as
provided in Article 7 of the Limited Liability Company Agreement;.
 
"Program Manager" shall have the meaning given in Article 7 of the Limited
Liability Company Agreement.
 
"Project Staff' shall mean those individuals provided by the Members that are
reimbursable through a compensated Task Order. These individuals are to be
citizens of the United States and/or a current employee of a Member.
 
1.2  Conflicts. If there is any conflict between this Agreement and the terms of
either the Limited Liability Company Agreement or the Certificate of Formation,
the terms of the Limited Liability Company Agreement or the Certificate of
Formation, as the case may be, shall govern.
 
ARTICLE II
 
PROVISIONS RELATING TO OPERATIONS
 
2.1  Personnel. The Members and the Company agree that the personnel used by the
Company to service the Contract shall be as follows:
 

 
(a)
Project Staff. The Members shall provide Project Staff to the Company in amounts
equal to the Member's respective Membership Interest of the Company (as defined
by the Limited Liability Company Agreement). Therefore, initially, each of the
Members shall provide approximately the same amount of Project Staff to the
Company. Such Project Staff shall remain individual employees of the Members or
one of their Affiliates and shall be subcontracted to the Company. The amount of
Project Staff provided will be determined by the total labor based revenue (not
including subcontractor or other direct costs) generated by the Project Staff
(direct labor plus overhead) and invoiced by the Member to the Company. By way
of example, the Members will have provided the same amount of Project Staff if
one Member provides three Project Staff personnel with an invoiced cost of
$50,000 each, one Member provides two Project Staff personnel with an invoiced
cost of $75,000 each and one Member provides one Project Staff person with an
invoiced cost of$150,000.

 

(b)
As-Needed Support Staff. In addition to the Project Staff, to fulfill the
requirements of the Contract, the Members and the Company acknowledged that the
Company will need the support of certain staff personnel of the Members (the
"As-Needed Support Staff'). The As-Needed Support Staff shall remain employees
of the individual Members and their services will be subcontracted to the
Company by the Members if requested by the Company on terms mutually acceptable
to the Company and the respective Member. The Company shall, and the Members
shall cause the Company to use As-Needed Support Staff from each




 
-2-

--------------------------------------------------------------------------------

 


of the Members in amounts equal to the Member's respective Membership Interest
of the Company. The amount of As-Needed Support Staff provided will be
determined by the total labor based revenue (not including subcontractors or
other direct costs) generated by the As-Required Support Staff (direct labor
plus overhead) and invoiced by the Member to the Company.
 

(c)
All U.S. citizens hired in connection with the performance of the Contract will
be hired by one of the Members (rather than by the Company) and will be either
Project Staff or As-Needed Support Staff provided by such Member. As set forth
in the Limited Liability Company Agreement, the Managing Director of the Company
shall have the responsibility to balance the provision of the Project Staff and
the As-Needed Support Staff to the Company in accordance with this Joint Venture
Operating Agreement. The Members obligations to provide overhead support to the
Company are listed on Annex C.

 

(d)
Attached Annexes A & B detail the terms on which the Members will invoice the
Company and the Company will invoice the U.S. Corps with respect to the
provision of Project Staff and As-Needed Support Staff.

 

(e)
Subcontractors. The Company shall hire and use the services of subcontractors as
determined by the Program Manager, Managing Director or Board of Directors, as
set forth in Section 7.7 (g) of the Limited Liability Company Agreement.

 

(t)
Non-Iraqi Expatriate Personnel. The Company shall use the services of non-Iraqi
expatriate personnel not currently employed by one of the Members as determined
by the Program Manager or Managing Director in accordance with the terms of the
Limited Liability Company Agreement. Such non-Iraqi expatriate personnel shall
be employed by the Company or a subsidiary of the Company as determined by the
Program Manager or Managing Director. No U.S. citizen shall be hired by the
Company as a non-Iraqi expatriate. Rather, such persons shall be hired by one of
the Members as set forth in subparagraph (c) above. The attached Annex B details
the terms on which the Company will invoice the U.S. Corps with respect to the
services provided by such non-Iraqi expatriate personnel.

 

(g)
Local Iraqi Personnel. The Company shall use the services of local Iraqi
personnel as determined by the Program Manager. Such local Iraqi personnel shall
be employed by the Company or a subsidiary of the Company as determined by the
Program Manager. The attached Annex B details the terms on which the Company
will invoice the U.S. Corps with respect to the services provided by such local
Iraqi personnel.

 
2.2  Equipment. If the Company determines that it needs to use the equipment of
a Member in connection with the performance of the Contract, the Company and
such Member shall negotiate in good faith to determine the terms of use of such
equipment. No Member shall be required to provide equipment to the Company
except on terms mutually acceptable to the Company and such Member, each in
their sole discretion.



 
-3-

--------------------------------------------------------------------------------

 


2.3  Insurance. Each Member agrees that such Member will procure and maintain,
during the term of the Limited Liability Company Agreement, relevant business,
professional liability and general liability insurance covering all actions of,
by, or on behalf of, such Member related to services provided by such Member to
the Company. Such insurance shall be in such amounts and on such terms as are
customarily maintained by entities engaged in activities similar to the
activities of the Members in connection with or related to the Contract.
 
2.4  Board Expenses. Each member shall invoice the Company for out-of-pocket
expenses incurred by such Member in connection with attendance of such Member's
designated director at meetings of the Board of Directors. The Members shall not
invoice the Company for compensation paid to such Member's designated director
in connection with attendance at meetings of the Board of Directors.
 
ARTICLE III
 
INDEMNIFICATION
 
3.1  Indemnification of each Member by the other Members. Each Member (the
"Indemnifying Party") shall indemnify, defend, and hold harmless each of the
other Members (both individually or collectively, the "Indemnified Party")
against all costs (including reasonable legal costs) expenses or other
liabilities not covered by insurance which the Indemnified Party may incur as a
result of the gross negligence or willful misconduct of the Indemnifying Party
to the extent that such gross negligence or willful misconduct relates to the
Company or the performance of the Contract.
 
3.2  Procedure for Defense. Promptly after receipt by an Indemnified Party of
notice of the commencement of any action against the Indemnified Party, such
Indemnified Party shall give notice to the Indemnifying Party. The Indemnifying
Party shall be entitled to participate in the defense of the action and, to the
extent that it may elect in its discretion by written notice to the Indemnified
Party, to assume the control and defense and/or settlement of such action;
provided, however, that (i) both the Indemnifying Party and the Indemnified
Party must consent and agree to any settlement of any such action, except that
if the Indemnifying Party has reached a bona fide settlement agreement with the
plaintiff(s) in any such action that involves only the payment of cash and the
Indemnified Party does not consent to such settlement agreement, then the dollar
amount specified in the settlement agreement shall act as an absolute maximum
limit on the indemnification obligation of the Indemnifying Party, and (ii) if
the defendants in any such action include both the Indemnifying Party and the
Indemnified Party and if the Indemnified Party shall have reasonably concluded
that there are legal defenses available to it which are in conflict with those
available to the Indemnifying Party, then the Indemnified Party shall have the
right to select separate counsel to assert such legal defenses and otherwise to
participate in the defense of such action on its own behalf, and the fees and
disbursements of such separate counsel shall be included in the amount which the
Indemnified Party is entitled to recover under the terms and subject to the
conditions of this Agreement.



 
-4-

--------------------------------------------------------------------------------

 


ARTICLE IV
 
 MISCELLANEOUS PROVISIONS
 
4.1  No Inadvertent Waiver of Rights. No failure or delay on the part of any of
the parties in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right 0r privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
4.2  Term of Agreement. Unless otherwise provide hereunder, this Agreement shall
continue in full force and effect until termination by the Member's mutual
consent.
 
4.3  Assignment. Neither this Agreement nor any rights or obligations hereunder
are assignable in whole or in part by any party without the prior written
consent of all the Members; provided, however, that any Member may assign its
rights hereunder to an Affiliate of such Member if it assigns its interests in
the Company to such Affiliate.
 
4.4  Severability. If any of the provisions of this Agreement are held invalid
or unenforceable and unless the invalidity or unenforceability thereof does
substantial violence to the underlying intent and sense of the remainder of this
Agreement, such invalidity or unenforceability shall not effect in any way the
validity or enforceability of any other provisions of this Agreement except
those of which the invalidated or unenforceable provisions comprise an integral
part of or are otherwise clearly inseparable from. That invalidity or
unenforceability shall not affect any valid and enforceable application thereof,
and each such provision shall be deemed to be effective, operative, made,
entered into or taken in the manner and to the full extent permitted by law.
 
4.5  Notices. No notice or other communication hereunder shall be sufficient to
affect any rights, remedies or obligations of any party hereto unless such
notice or communication is in writing and delivered to the person or persons
whose rights, remedies or obligations are affected, except that any such written
notice or communication which is hand delivered, delivered by prepaid overnight
courier service or mailed by prepaid certified mail, return receipt requested,
addressed to the respective and appropriate party as follows (or to such other
address as the parties may indicate in writing in accordance with this Section
4.5):


If to Baker Member to:
 John Whiteford, Exec. Vice President
 
 Michael Baker, Jr., Inc.
 
 Airside Business Park
 
 100 Airside Drive
 
 Moon Township, PA 15108
   
If to Stanley Member to:
 James A. Hollatz, Sr. Vice President
 
 Stanley Consultants, Inc.
 
 Stanley Building
 
 225 Iowa Ave.
 
 Muscatine,IA 52761


 
-5-

--------------------------------------------------------------------------------

 
 
If to Hill Member to:
 Kathye A. Johnson, Sr. Vice President
 
 Hill International, Inc.
 
 303 Lippincott Centre
 
 Marlton, NJ 08053
   
If to the Company to:
 William H. Dengler, Jr.
 
 Hill International, Inc.
 
 303 Lippincott Centre
 
 Marlton, NJ 08053

 
shall be deemed sufficient upon hand delivery, one day after deposit with such
overnight courier service or three days after such mailing, as the case may be.
 
4.6  Copies of Notices. A copy of any notice, service of process or other
document in the nature thereof relating to the Company, received by any Member
from anyone other than the other Member shall be delivered by the receiving
Member to the other Member as soon as practicable.
 
4.7  Necessary Measures and Good Faith; No Agency. The parties shall in a timely
manner take all measures which are necessary or. appropriate to cause the
Company and its Board of Directors to implement the provisions of this Agreement
and the transactions contemplated hereby, and the parties shall at all times act
in good faith with respect to the obligations incurred by them hereunder. No
party shall be the agent, partner or legal representative of the other or of the
Company, either express or implied, nor shall any party have the right or power
to enter into any contractual obligation whatsoever on behalf of the other or
the Company.
 
4.8  Governing Law. The validity, performance, and all matters relating to the
interpretation and effect of this Agreement shall be governed by the internal
law in effect in the State of Delaware, without regard to principles of law
(such as "conflicts of law") that might make the law of some other jurisdiction
applicable. The interest of each Member in the Company shall be personal
property for all purposes.
 
4.9  Captions. The captions used at the commencement of various articles,
sections and subsections of this Agreement are for purposes of ease of reference
only, and in no event or respect shall the substance of any provision or the
intent of the parties be interpreted or controlled by any such captions.
 
4.10  Counterpart Originals. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.



 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 



 
Michael Baker, Jr., Inc.
 
By:   /s/ John D. Whiteford                        
 
John D. Whiteford
Executive Vice President
         
Stanley Consultants, Inc.
 
By:   /s/ James A. Hollatz                            
 
James A. Hollatz
Senior V.P.
         
Hill International, Inc.
 
By:   /s/ Kathye A. Johnson                        
Kathye A. Johnson
 
Senior Vice President
             
Stanley Baker Hill, LLC
 
By:   /s/ William H. Dengler                          
William H. Dengler
V.P. and Corporate Secretary




 
-7-

--------------------------------------------------------------------------------

 


Annex A
 

   PARTNER FIRM SERVICES TO SBR LLC  
Labor
Overhead Value
Profit
Contract Type to
Invoicing Method
       
SBHLLC
To SBHLLC
SERVICE TYPE
         
Overhead Support
Direct Cost
50%
0
T&M
T&M
(As-Needed Support Staff)
         
Fixed Price Support
         
(Project Staff)
         
Short-Term Assignment
Exhibit A Rate
     
Monthly %
(Less than or equal to 6
Schedule
153.93%
0
Firm Fixed Price
Complete
months)
         
Long-Term Assignment
Exhibit A Rate
     
Monthly %
(Greater than 6 months)
Schedule
133.15%
0
Firm Fixed Price
Complete
Cost Reimbursable Support
         
(Project Staff)
         
Short-Term Assignment
 
Stanley-157.01%
 
T&M, Not to
Monthly Progress
(Less than or equal to 6
Direct Cost
Baker-156.93%
0
Exceed
Payment
months)
 
Hill- 147.85%
     
Long-Term Assignment
 
Stanley - 133.18%
 
T&M, Not to
Monthly Progress
(Greater than 6 months)
Direct Cost
Baker - 137.09%
0
Exceed
Payment
   
Hill 129.19%
     

 

 
-8-

--------------------------------------------------------------------------------

 


Annex B



       
 SBR LLC SERVICES TO GOVERNMENT
 
Labor
Overhead Value
Profit
Contract Type to
Invoicing Method
       
SBHLLC
To Government
SERVICE TYPE
         
Overhead Support
SBH LLC OVERHEAD COST - NOT DIRECT CHARGED TO GOV/T
Fixed Price Support
         
Short-Term Assignment
Exhibit A, C, & D
     
Monthly %
(Less than or equal to 6
Rate Schedules
153.93%
Negotiated
Firm Fixed Price
Complete
months)
   
%
   
Long-Term Assignment
Exhibit A, C, & D
     
Monthly %
 
Rate Schedules
133.15%
Negotiated
Firm Fixed Price
Complete
     
%
   
Iraqi Workforce
Exhibit B Rate
     
Monthly %
 
Schedules
104.51%
Negotiated
Firm Fixed Price
Complete
     
%
   
Cost Reimbursable Support
         
Short-Term Assignment
     
Cost Reimbursable,
Monthly Progress
(Less than or equal to 6
Direct Cost
153.93%
Award Fee
Award Fee
Payment
months)
         
Long-Term Assignment
     
Cost Reimbursable,
Monthly Progress
(Greater than 6 months)
Direct Cost
133.15%
Award Fee
Award Fee
Payment
Iraqi Workforce
Direct Cost
104.51%
Award Fee
Cost Reimbursable,
Monthly Progress
       
Award Fee
Payment




 
-9-

--------------------------------------------------------------------------------

 

Annex C
Member Overhead Support Obligations
 
The following services are those that will be provided by the Members as part of
the Company's overhead. These are services to be performed in the U.S. and will
not be covered by an individual task order.
 
Baker:
 
Accounting and Financial Services.
 
Hill:
 
Legal and Subcontracting Services.
HR and Personnel Logistical Support. Hill will provide the Company with HR
Services and logistical support for transit to Iraq. Hill will also provide EEO
reporting services.
 
Stanley:
 
Insurance Program .
SBE/DBE Compliance Support and Reporting

 
 
-10-

--------------------------------------------------------------------------------

 